Citation Nr: 0209644	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  02-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder, claimed as depression and 
anxiety as a result of a personal assault.


REMAND

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in July 2002, the veteran specifically 
requested that she be afforded a hearing before the Board, 
sitting at the RO.  No action to date has been undertaken by 
VA to afford the veteran her requested hearing.  In light of 
the foregoing, this matter is REMANDED to the RO, pursuant to 
Chairman's Memorandum 01-02-01 (Jan. 29, 2002), for the 
following action:

The RO should arrange for the veteran to 
be afforded a hearing before the Board, 
sitting at the RO, in connection her 
request therefor of July 23, 2002.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




